Citation Nr: 0811224	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1996 to October 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim.  The RO in Nashville, 
Tennessee, currently has jurisdiction of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claim at this time would be 
premature.  The veteran originally declined to have a Board 
hearing in his case when he submitted a VA Form 9 dated 
January 2006.  The RO certified the case on appeal to the 
Board on November 14, 2007, as indicated on the VA Form 8 
contained in the claims folder.  The veteran received notice 
of this action by letter dated November 16, 2007.  See 38 
C.F.R. § 19.36 (2007).  The notice letter informed him that 
he had up to 90 days to request a hearing in his case.

The veteran submitted a videoconference hearing request dated 
February 8, 2008 and received via facsimile on February 12, 
2008.  The Board notes that the request for videoconference 
hearing was received within 90 days from the date of 
certification and, therefore, is timely.  See 38 C.F.R. § 
20.1304(a) (2007).

In light of the foregoing, the case is REMANDED for the 
following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge, in accordance with applicable 
law.  A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



